PER CURIAM.
We affirm the trial court’s order revoking appellant’s probation. The evidence presented at the hearing supports the finding that appellant violated his probation by setting up the armed robbery of his employer. The trial court erred in finding appellant guilty of Count II of the amended violation probation affidavit, since no evidence was presented concerning that armed robbery. Nonetheless, the other armed robbery violation is more than substantial enough to warrant revocation, so we do not remand the case for reconsideration by the trial court. See Kiess v. State, 642 So.2d 1141, 1142 (Fla. 4th DCA 1994).
POLEN, C.J., STONE and GROSS, JJ., concur.